Title: To Benjamin Franklin from the Comte d’Estaing, 23 June 1781
From: Estaing, Charles-Henri, comte d’
To: Franklin, Benjamin


Passy 23 june 81
Count d’Estaing returns both his respectful compliments and Acknowledgments to his Exellency Doctor Franklin for the favor he gratifi’d him with: pleasure of meeting a Such Lady is a very great one, but wasn’t necessary for usual hapiness and punctuality in obeying the Doctor’s bountys.
 
Addressed: a Monsieur / Monsieur Franklin Ministre Plenipotentiaire / des Etats unis de l’Amerique / A Passy
